--------------------------------------------------------------------------------

Exhibit 10.1
 
PARAMOUNT GOLD AND SILVER CORP.


(“Parent”)
 
and
 
PARAMOUNT GOLD DE MEXICO S.A. DE C.V.


(“Paramount Mexico”)
 
and
 
MINERA GAMA S.A. DE C.V.


(“Minera Gama”)
 
and
 
COEUR MEXICANA S.A. DE C.V.


(“Holder”)



--------------------------------------------------------------------------------

 
ROYALTY AGREEMENT


December 16, 2014
 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

TABLE OF CONTENTS
 
Article 1 DEFINITIONS
2
1.1
Defined Terms.
2
1.2
Rules of Interpretation.
5
Article 2 TERM
6
2.1
Term.
6
Article 3 ROYALTY
6
3.1
Grant of Royalty.
6
3.2
In-Kind Credit or Cash Payment.
7
3.3
Time and Manner.
8
3.4
Payment Accounting; Late Charges.
9
3.5
Hedging Transactions: Futures; Options; and, Other Trading.
10
3.6
Commingling.
10
3.7
Conduct of Operations.
11
3.8
Real Property Interest and Registration.
11
3.9
Tax and Additional Amounts
12
Article 4 Purchase Price and USE OF proceeds
13
4.1
Purchase Price.
13
4.2
Use of Proceeds.
13
Article 5 REPRESENTATIONS AND WARRANTIES
13
5.1
Representations and Warranties of Owners and Parent.
13
5.2
Representations and Warranties of Holder.
13
5.3
Survival of the Representations and Warranties.
13
Article 6 CONDITIONS TO CLOSING
14
6.1
Deliveries by the Owners.
14
6.2
Deliveries by Holder.
15
Article 7 covenants of parent and ownerS
15
7.1
Covenants of Parent and Owners.
15
Article 8 INDEMNIFICATION
16
8.1
Indemnity of Owners.
16
8.2
Indemnity of Holder.
16
8.3
Notice of and Defence of Third Party Claims.
16
8.4
Limitations.
17
8.5
No Duplication.
18
Article 9 BOOKS; RECORDS; CONFIDENTIALITY
18
9.1
Books and Records.
18
9.2
Reports.
18
9.3
Inspections.
19
9.4
Investor Tours; Use of Public Information; Securities Laws Compliance.
19
9.5
Confidentiality.
20

 
i

--------------------------------------------------------------------------------

Article 10 COMPLIANCE WITH LAWS; RECLAMATION, ENVIRONMENTAL OBLIGATIONS, AND
INDEMNITIES.
21
10.1
Compliance with Laws.
21
10.2
Reclamation, Environmental Obligations, and Indemnities.
21
Article 11 STOCKPILING.
22
11.1
Stockpiling.
22
Article 12 TAILINGS AND RESIDUES.
22
12.1
Tailings and Residues.
22
Article 13 TITLE MAINTENANCE AND TAXES; INSURANCE; ABANDONMENT.
22
13.1
Title Maintenance and Taxes.
22
13.2
Insurance.
23
13.3
Abandonment.
23
Article 14 RIGHT OF FIRST offer
23
14.1
Right of First Offer.
23
Article 15 Guarantee
24
15.1
Guarantee
24
Article 16 DISPUTE RESOLUTION.
25
16.1
Matters to be Arbitrated.
25
16.2
Procedure for Arbitration
25
16.3
Continuing Obligations.
25
Article 17 GENERAL PROVISIONS.
26
17.1
Additional Documents.
26
17.2
Assignment.
26
17.3
No Implied Covenants.
26
17.4
No Partnership.
26
17.5
No Fiduciary Obligations.
27
17.6
Governing Law.
27
17.7
Waiver.
27
17.8
Notices.
27
17.9
Entire Agreement.
28
17.10
Further Assurances.
28
17.11
Counterparts.
29
17.12
Severability.
29

 
SCHEDULE A  MINERAL PROPERTY

SCHEDULE B  REPRESENTATIONS AND WARRANTIES OF THE OWNERS AND PARENT

SCHEDULE C  REPRESENTATIONS AND WARRANTIES OF HOLDER

SCHEDULE D  PERMITTED ENCUMBRANCES

SCHEDULE E  USE OF PROCEEDS
 
ii

--------------------------------------------------------------------------------

ROYALTY AGREEMENT


THIS ROYALTY AGREEMENT dated as of December 16, 2014.


B E T W E E N:


PARAMOUNT GOLD AND SILVER CORP.


(the “Parent”)


- and -


PARAMOUNT GOLD DE MEXICO S.A. DE C.V.


(“Paramount Mexico”)


- and -


MINERA GAMA S.A. DE C.V.


(“Minera Gama”)


- and -


COEUR MEXICANA S.A. DE C.V.


(the “Holder”)


WHEREAS:



A. Paramount Mexico and Minera Gama (collectively, the “Owners”) are the owners
of the Mineral Property (defined herein) known as the San Miguel Project;




B. The Mineral Property is free and clear of any and all liens, charges,
security interests, claims, mortgages and other encumbrances, save and except
for the permitted encumbrances which are set forth in Schedule D attached hereto
and forming a part hereof;




C. The Owners seek to grant to Holder a certain net smelter returns royalty, all
on and subject to the terms and conditions herein contained;




D. Parent beneficially owns, directly or indirectly, all of the issued and
outstanding voting securities and participating securities of the Owners and is
willing to execute and deliver this Agreement to provide a guarantee to and in
favour of Holder with respect to the covenants, obligations and indemnifications
of the Owners as herein provided.



NOW THEREFORE in consideration of the respective covenants and agreements herein
contained and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged by each Party, the Parties agree as
follows:
 

--------------------------------------------------------------------------------

ARTICLE 1
DEFINITIONS



1.1 Defined Terms.



“Affiliate” of a Person means any other Person that directly or indirectly,
through one or more intermediaries, controls, is controlled by or is under
common control with such Person.  The term “control” (including the terms
“controlled by” and “under common control with”) means the possession, directly
or indirectly, of the power to direct or cause the direction of the management
and policies of a Person, whether through ownership of voting securities, by
contract or otherwise;


“Agreement” means this royalty agreement and all attached schedules, in each
case as the same may be amended, restated, amended and restated, supplemented,
modified or superseded from time to time in accordance with the terms hereof;


“Applicable Law” or “Law” in respect of any person, property, transaction or
event, means all laws, by-laws, statutes, codes, ordinances, regulations,
treaties, judgements, notices, approvals, orders, decrees and applicable to that
person, property, transaction or event and, in each case having the force of
law, all applicable official directives, rules protocols, consents, approvals,
authorizations, guidelines, orders and policies of any Governmental Body having
or purporting to have authority over that person, property, transaction or
event;


“Business Day” means any day other than a Saturday or Sunday or a day that is a
statutory holiday under the laws of Mexico, the United States or Canada;


“Change of Control” means Parent ceasing to beneficially own, directly or
indirectly, all of the issued and outstanding voting securities and
participating securities of either Owner;


“Claim” means any claim of any nature whatsoever, including any demand,
liability, obligation, debt, cause of action, suit, proceeding, judgment, award,
assessment, reassessment or notice of determination of loss;


“Effective Date” means the date hereof;


“Encumbrance” means any mortgage, hypothec, pledge, assignment, charge, lien,
claim, security interest, adverse interest, other Third Party interest or
encumbrance of any kind, whether contingent or absolute, and any agreement,
option, right or privilege (whether by law, contract or otherwise) capable of
becoming any of the foregoing;


“Existing Royalties” means the existing royalties granted in respect of the
Mineral Property as set out in Schedule “A”;


“Governmental Body” means any national, state, regional, municipal or local
government, governmental department, commission, board, bureau, agency,
authority or instrumentality, or any person entitled under Applicable Law to
exercise executive, legislative, judicial, regulatory or administrative
functions of or pertaining to any of the foregoing entities, including all
tribunals, commissions, boards, bureaus, arbitrators and arbitration panels, and
any authority or other person controlled by any of the foregoing;
 
- 2 -

--------------------------------------------------------------------------------

“Holder” means Coeur Mexicana S.A. de C.V. and includes all of Holder’s
successors-in-interest;


“Losses” means all damages, claims, losses, liabilities, fines, penalties and
expenses (including all expenses of legal counsel and other advisors);


“Minera Gama” means Minera Gama S.A. de C.V. and includes all of Minera Gama’s
successors-in-interest, including, inter alia, assignees, partners, joint
venture partners, lessees and, when applicable, mortgagees;


“Mineral Property” means the properties collectively and commonly known as San
Miguel, including all mineral concessions, mineral leases and other mining
rights, concessions and interests listed in Schedule A, whether created
privately or by the action of any Governmental Body, and includes any term
extension, administrative correction, renewal, replacement, conversion or
substitution of any such mineral concessions, mineral leases, and other mining
rights, owned or in respect of which an interest is held, directly or
indirectly, by Owners, Parent, or their respective Affiliates, including their
respective successors and/or assigns at any time during the Term, whether or not
such ownership or interest is held continuously, and the Mineral Property is
depicted in the map included in Schedule “A”;


“Minerals” means all marketable naturally occurring metallic and non-metallic
minerals or mineral bearing material in whatever form or state, including
without limitation, any precious metal, any base metal, natural gas, petroleum,
coal, diamonds, salt and rock, sand, gravel or aggregate, that is mined,
extracted, removed, produced or otherwise recovered from the Mineral Property
(other than any rock, sand, gravel or aggregate used in connection with the
conduct of operations by Owners), whether in the form of ore, doré,
concentrates, refined metals or any other beneficiated or derivative products
thereof and including any such minerals or mineral bearing materials or products
derived from any processing or reprocessing of any tailings, waste rock or other
waste products originally derived from the Mineral Property;


“Net Smelter Returns” has the meaning set out in Section 3.1(2)


“NI 43-101” means National Instrument 43-101 – Standards of Disclosure for
Mineral Projects;


“Offtaker” means the counterparty to any Offtake Agreement;


“Offtake Agreement” means any refining, smelting, brokering, marketing and/or
processing agreement entered into with respect to Minerals produced from the
Mineral Property;


“Owners” means, collectively, Paramount Mexico and Minera Gama, and “Owner”
means any one of them;


“Paramount Mexico” means Paramount Gold de Mexico, S.A. de C.V. and includes all
of Paramount Mexico’s successors-in-interest, including, inter alia, assignees,
partners, joint venture partners, lessees and, when applicable, mortgagees;


“Parent” means Paramount Gold and Silver Corp. and includes all of Parent’s
successors-in-interest, including, inter alia, assignees, partners, joint
venture partners, lessees and, when applicable, mortgagees;
 


- 3 -

--------------------------------------------------------------------------------

“Party” or “Parties” means one or more of the persons or entities who or which
are a party to this Agreement;


“Permitted Encumbrances” means any Encumbrance in respect of the Mineral
Property constituted by one of the matters listed in Schedule D;


“Perpetual” means the duration of the concessions (concesiones mineras) and any
other rights related to the Mineral Property and/or any subsequently issued
concessions which substitute, extend, amend and/or otherwise restate, revise,
alter or modify the mineral rights related to the concessions issued in
connection with the Mineral Property;


“Prime Rate” means at any particular time, the annual rate of interest announced
from time to time by the Bank of Canada, as a reference rate then in effect for
determining floating rates of interest on Canadian dollar loans made in Canada;


“Processor” means, collectively, any mill, smelter, refinery or other processor
of the Minerals that processes any Minerals to the final product stage before
sale or other disposition by an Owner;


“Production” means either (i) the quantity of refined gold, silver, lead or zinc
that is outturned to an Owner’s account by a Processor during a calendar month,
or (ii) the recoverable and saleable quantity of gold, silver, lead or zinc
contained in Minerals derived from operating the Mineral Property as a mine to
which has been applied the least number of treatments or processes necessary to
render the Minerals into a substance or state for which there is a commercially
significant market of arm’s length sales or purchases between unrelated parties;


“Products” means all gold, silver, lead and zinc bearing ores mined, executed,
extracted, recovered in soluble solution or otherwise recovered or produced from
the Minerals and all concentrates and other mineral products, metals or minerals
which are derived therefrom, whether on or off the Mineral Property, and
includes for greater certainty all Production;


“Quarterly Production” means the gross amount of Products contained in the
Production from the Mineral Property which were delivered and paid for
(including any provisional payment) by a Processor or Offtaker during the
preceding calendar quarter;


“Royalty” means the royalty described in Article 3 of this Agreement, together
with all other rights of Holder in this Agreement;


“Royalty Purchase Price” has the meaning ascribed to that term in Section 4.1;


“Sale” means the transfer of title to Minerals by or on behalf of an Owner or
any Affiliate of such Owner to an arm’s length Person and is deemed to include a
deemed transfer of title to Minerals transported off the Mineral Property that
such Owner elects to have credited to or held for their account by a smelter,
refiner or broker, and is also deemed to include any Loss prior to any transfer
or deemed transfer of title to Minerals and “Sold” means subject to a Sale;


“Spot Price” on any given date means:


(a)
in the case of Minerals that are gold, the price of gold in U.S. dollars on the
London Metal Exchange afternoon fix on such date;

 
- 4 -

--------------------------------------------------------------------------------

(b) in the case of Minerals that are silver, the price of silver in U.S. dollars
determined using the Handy & Harman quoted price of silver on such day as
reported in the Wall Street Journal; and




(c) in the case of all other Minerals, the price per unit in U.S. dollars for
the relevant Minerals as quoted on the London Metal Exchange.



If for any reason the Wall Street Journal or the London Metal Exchange are no
longer in operation, the “Spot Price” of such Minerals shall be determined by
reference to the price of such Minerals on another commercial exchange mutually
acceptable to the parties hereto. The exchange rate used to convert a “Spot
Price” for Minerals from U.S. dollars to any other currency on a particular date
shall be determined on the basis of the Bank of Canada noon exchange rate for
U.S. dollars on such day;


“Third Party” means any Person other than a Party or an Affiliate of a Party;
and


“Third Party Claim” means any Claim asserted by a Third Party against Paramount
Mexico, Minera Gama or Parent.



1.2 Rules of Interpretation.



In this Agreement, unless there is something in the subject matter or context
inconsistent therewith:



(1) All references to a designated “Article”, “Section” or other subdivision or
to a Schedule are to the designated Article, Section, or other subdivision of,
or Schedule to, this Agreement.




(2) The terms “Agreement”, “this Agreement”, “herein”, “hereof”, “hereunder” and
similar expressions refer to this Agreement as a whole and not to any particular
Article, Section or other subdivision, Exhibit or Schedule.




(3) The provision of a table of contents, the division of this Agreement into
Articles, Sections and other subdivisions and the insertion of headings are for
convenient reference only and do not affect the construction or interpretation
of this Agreement.




(4) Unless the context otherwise requires, any reference to gender includes all
genders, and words importing the singular number only include the plural and
vice versa.




(5) The word “or” is not exclusive.  The words “including”, “includes” and
“include” means “including without limitation”.




(6) All references to dollars or to “$” are expressed in United States currency
unless otherwise specifically indicated.




(7) In the event of and to the extent only of any conflict between the Sections
of this Agreement and the Schedules, the Schedules will prevail over the
Sections.




(8) The language used in this Agreement is the language chosen by the Parties to
express their mutual intent, and no rule of strict construction shall be applied
against any Party.

 
- 5 -

--------------------------------------------------------------------------------

(9) Unless otherwise stated, all accounting terms used in this Agreement shall
have the meanings attributable thereto under generally accepted accounting
principles applicable to such entity at the relevant time, in effect from time
to time (which may be International Financial Reporting Standards), consistently
applied, and all determinations of an accounting nature required to be made
shall be made in a manner consistent with such applicable generally accepted
accounting principles.




(10) A reference to a statute includes all regulations made pursuant to and
rules promulgated under such statute and, unless otherwise specified, any
reference to a statute or regulation includes the provisions of any statute or
regulation which amends, supplements or supersedes any such statute or any such
regulation from time to time.




(11) Time is of the essence in the performance of the Parties’ respective
obligations under this Agreement.




(12) In this Agreement a period of days shall be deemed to begin on the first
day after the event which began the period and to end at 5:00 p.m. (Chicago
time) on the last day of the period.  If, however, the last day of the period
does not fall on a Business Day, the period shall terminate at 5:00 p.m.
(Chicago time) on the next Business Day.



ARTICLE 2
TERM



2.1 Term.



The term of this Agreement shall be Perpetual, it being the intent of the
Parties hereto that, to the extent allowed by law, this Agreement and the
Royalty created hereby constitute grant of a vested interest in and to the
Mineral Property and a covenant running with the land and all successions
thereof whether created privately or through governmental action.


ARTICLE 3
ROYALTY



3.1 Grant of Royalty.




(1) In consideration of the Royalty Purchase Price, the Owners shall pay to
Holder a Perpetual royalty privileged and preferential in payment to (i) any
other royalty, or other rights which may be assimilated to a royalty other
than the Existing Royalties or royalties payable to Governmental Bodies, or (ii)
any other contractual rights granted in respect of, or related to, the Mineral
Property granted by an Owner or Parent to any Third Party in the aggregate
amount of 0.7% of Net Smelter Returns from the sale or other disposition of
Products produced from the Mineral Property determined in accordance with the
provisions set forth in this Section and, if applicable, Article 12.




(2) Net Smelter Returns shall be determined by multiplying (i) the Quarterly
Production by (ii) the average Spot Price during the relevant time period, less
the following expenses only:

 
- 6 -

--------------------------------------------------------------------------------

(a) direct charges in respect of smelting and refining (including handling,
processing, interest, settlement fees, sampling, assaying and representation
costs, umpire charges, weighing, loading, unloading, stockpiling and storage)
and treatment charges and penalties at the smelter or refinery, including metal
losses and penalties for impurities;




(b) actual and direct costs of transportation (including freight, insurance,
security, transaction charges, handling, port demurrage, delay and forwarding
expenses incurred by reason of or in the course of such transportation) of ore,
doré or concentrates from the mine site or other final processing plant to the
place of sale; and




(c) all taxes, including all sales, use, severance, net proceeds of mining and
ad valorem taxes, government royalties and any other tax or governmental levy or
fee based directly on or assessed against the value or quantity of Products
produced from the Mineral Property but excluding any and all taxes based upon
the net or gross income or outstanding capital of the Owners or other operator
of the Mineral Property, the value of the Mineral Property or the privilege of
doing business and other taxes assessed on a similar basis (including, without
limitation, any export taxes and withholding taxes, as further described in
Section 3.9).




(3) In the event the refining of ore, doré or concentrates is carried out in
facilities owned or controlled, in whole or in part, by an Owner, then charges
and costs for such refining shall mean the amount such Owner would have incurred
and would be deductible under this Agreement if such refining were carried out
at facilities not owned or controlled by such Owner then offering comparable
refining services for comparable products on prevailing market terms, but in no
event greater than actual costs incurred by the Owner with respect to such
refining.




(4) In the event an Owner or any Affiliate of either Owner or Parent receives
insurance proceeds for any Products that are lost or damaged, such Owner shall
pay (or Parent will cause to be paid) to Holder an amount equal to the gross
insurance proceeds which are received by such Person for such products that were
lost or damaged multiplied by the Royalty rate.




(5) All Royalty payments shall be made without deduction or set off for costs of
production, smelting, milling, processing, transportation or other expenses
whatsoever, except as specifically provided in this Agreement.




(6) Any royalty or similar interest in or to the Mineral Property, or in and to
any Minerals, granted by either Owner after the date hereof, shall contain a
term to the effect that no payment thereof, in cash or product in kind, shall be
made until the Royalty hereunder has been paid in full for the relevant time
period.




3.2 In-Kind Credit or Cash Payment.




(1) In respect of the Royalty, Holder shall receive the Royalty, at Holder’s
election:




(a) as an in-kind credit in the form of physical Products from the Processor
credited directly to Holder’s account maintained with the Processor as directed
by Holder; or

 
- 7 -

--------------------------------------------------------------------------------

(b) upon giving the required notice pursuant to Section 3.2(3) below to the
Owners, as a cash payment by bank wire transfer or delivery of a cheque or draft
payable by the Owners to Holder’s account with a bank to be designated in
writing by Holder.




(2) Where Holder is receiving the Royalty as an in-kind credit in the form of
physical Product, the Royalty will not reflect the costs deductible in
calculating Net Smelter Returns under this Agreement and therefore, subject to
delivery of in-kind credits by the Processor pursuant to Section 3.3 below,
within 30 days of receipt of statements respecting charges permitted under this
Agreement, Holder shall remit a cash payment of an amount equal to its
proportionate share of deductible costs permitted under this Agreement to the
Processor.




(3) In the event Holder wishes to receive the Royalty as a cash payment for a
particular calendar quarter, Holder shall provide the Owners with written notice
thereof not less than three months prior to such payment date.




(4) The parties further agree that all Royalty payments due to Holder are the
property of Holder at the time of production and are held by the Owners in trust
for Holder until paid to Holder.




3.3 Time and Manner.




(1) In-Kind Credits.  For in-kind credits, the Processor shall credit the
Royalty in accordance with written instructions given to the Processor by Holder
as provided in Section 3.2(1)(a) on or before the last Business Day of the month
immediately following the end of each calendar quarter during the term of this
Agreement.  Once the Processor has received instructions from Holder, such
instructions shall remain in effect until the Processor has received different
instructions from Holder.  All contractual or other arrangements entered into by
an Owner with the Processor shall contain provisions implementing the terms and
conditions of payment set forth in Sections 3.2, 3.3 and 3.4 hereof and such
Owner shall procure the written undertaking of the Processor contractually
binding the Processor to perform in accordance with Sections 3.2, 3.3 and 3.4 in
form and substance enforceable by Holder. The Owners acknowledge their primary
obligation to pay the Royalty and that no undertaking by the Processor shall
relieve the Owners of that obligation.  Subject to Section 8.3, the Owners agree
to jointly and severally indemnify, protect and defend Holder from and against
(a) any Loss due to a decrease in the Spot Price arising from the Owners’
failure to deliver in-kind credits within the time periods provided by this
Agreement for the period from the original due date to the date of delivery of
said in-kind credits, and (b) other Losses arising from the default or failure
of performance by the Processor hereunder or under any contractual or other
arrangements entered into by either Owner with the Processor pursuant to or for
the purposes of complying with Sections 3.2, 3.3 and 3.4 hereof.  All costs
charged by the Processor as a result of complying with the payment provisions of
Sections 3.2, 3.3 and 3.4 shall be paid by Holder, and neither Owner shall have
any liability or responsibility therefor.

 
- 8 -

--------------------------------------------------------------------------------

(2) Cash Payments.  For cash payments, the Owners shall pay the Royalty in cash
in accordance with written instructions given to the Owners by Holder as
provided in Section 3.2(1)(b), on or before the last Business Day of the month
immediately following the end of each calendar quarter during the term of this
Agreement.  Holder may, from time to time in its discretion, change the bank or
account number for payment under Section 3.2(1)(b) by giving written notice
thereof to the Owners.




3.4 Payment Accounting; Late Charges.




(1) All in-kind credits or cash payments of the Royalty shall be accompanied by
a detailed statement explaining the manner in which the credit/payment was
calculated together with any available settlement sheets from the Processor. 
Such detailed statement shall include the following information:




(a) the quantities of Products sold or otherwise disposed of by an Owner or the
amount of such Products derived by, or credited to the account of, an Owner, as
the case may be;




(b) the quantities of Products to which such Royalty payment is applicable;




(c) the calculation of the applicable Net Smelter Returns;




(d) the Spot Price for Products;




(e) deductions, if any, by any Processor;




(f) invoices for all other costs applied to the Royalty;




(g) measurements from any commingling of Minerals; and




(h) the calculation of interest accrued on such Royalty payment, if any.




(2) Within 30 days after December 31 of each year, the Owners shall prepare and
deliver to Holder a statement for such four quarter period indicating:




(a) the quantities of Products sold or otherwise disposed of by the Owners or
the amount of Products derived by, or credit to the account of, the Owners, as
the case may be;




(b) the quantities of Products produced by the Owners from the Mineral Property;




(c) the calculation of Net Smelter Returns;




(d) the Spot Price for the Products;




(e) deductions, if any, by the Processor;




(f) invoices for all other costs applied to the Royalty;




(g) measurements from any commingling of Minerals; and




(h) the calculation of interest accrued on any Royalty payments, if any.

 
- 9 -

--------------------------------------------------------------------------------

In the event the credit/payment of any Royalty is not made within the time set
forth above, then the Owners shall pay interest on the delinquent credit/payment
at the rate of interest equal to Prime Rate plus six percent per annum which
shall accrue from the day the delinquent credit/payment was due to the date of
credit/payment of the Royalty, late charge and accrued interest.  Such
credits/payments and statements shall be deemed conclusively correct unless
Holder objects to them in writing within 12 months after receipt thereof.  If
Holder objects to a particular in-kind credit, cash payment or statement as
herein provided, Holder will have the right, upon reasonable notice and at a
reasonable time, to have the Owners’ accounts and records relating to the
calculation of the Royalty in question audited by an independent chartered or
certified public accountant knowledgeable in the mining industry selected by
Holder, provided such auditor acknowledges in writing the confidentiality
provisions set out in Section 9.5.  If such audit determines that there has been
a deficiency or an excess in the in-kind credit or cash payment made to Holder,
such deficiency or excess will be resolved by adjusting the next quarterly
in-kind credit or cash payment due hereunder.  If production has ceased,
settlement will be made between the Parties by cash payment.  Holder will pay
all costs of such audit unless a deficiency of five percent (5%) or more of the
amount due to Holder is determined to exist.  The Owners will pay the costs of
such audit if a deficiency of five percent (5%) or more of the amount due is
determined to exist.



3.5 Hedging Transactions: Futures; Options; and, Other Trading.



All profits and losses resulting from the Owners engaging in any commodity
futures trading, option trading, or metals trading, or any combination thereof,
and any other hedging transactions (collectively “hedging transactions”), all of
which Holder acknowledges and agrees that Owners are fully entitled to engage
in, are specifically excluded from Royalty calculations pursuant to this
Agreement.  All hedging transactions by the Owners and all profits or losses
associated therewith, if any, shall be solely for Owners’ account.



3.6 Commingling.



Minerals produced from the Mineral Property may not be commingled with minerals
from other properties unless Holder shall not be disadvantaged as a result of
such commingling or the parties have entered into an agreement to compensate
Holder for any such disadvantage.  Before any Minerals produced from the Mineral
Property are commingled with minerals from other properties, the Minerals
produced from the Mineral Property shall be measured and sampled in accordance
with sound mining and metallurgical practices for moisture, metal, commercial
minerals and other appropriate content.  Representative samples of the Minerals
shall be retained by the Owners and assays (including moisture and penalty
substances) and other appropriate analyses of these samples shall be made before
commingling to determine metal, commercial minerals, other appropriate content
and penalty substances, and gross metal or mineral content of the Minerals. 
Detailed records shall be kept by the Owners showing measures, moisture, assays
of metal, commercial minerals, other appropriate content and penalty substances,
and gross metal or mineral content of the Minerals.  In connection with the
foregoing in this Section 3.6, the Owners and Holder shall agree upon a sampling
protocol prior to any commingling occurring.  The Owners agree to revisit the
sampling protocol if Holder determines that circumstances have changed in order
to ensure that the sampling protocol continues to provide for the accurate
measurement and sampling of Minerals produced from the Mineral Property.  From
this information, the Owners shall determine the amount of Royalty due and
payable to Holder from Minerals produced from the Mineral Property commingled
with minerals from other properties.
 
- 10 -

--------------------------------------------------------------------------------

3.7 Conduct of Operations.




(1) All decisions concerning methods, the extent, times, procedures and
techniques of any (i) exploration, development and mining related to the Mineral
Property, (ii) leaching, milling, processing or extraction treatment and (iii)
materials to be introduced on or to the Mineral Property or produced therefrom
and all decisions concerning the sale of disposition of ore and Products from
the Mineral Property, shall be made by the Owners, acting reasonably and in
accordance with good mining industry and engineering practices in the
circumstances.




(2) The Owners shall not be responsible for nor obliged to make any Royalty
payments for Products or Products value lost in any mining or processing of the
Products conducted in accordance with good mining practices. The Owners shall
not be required to mine Products which under good mining industry practices
cannot be mined and sold at a reasonable profit by the Owners at the time mined.




3.8 Real Property Interest and Registration.




(1) It is the express intention of the Parties to this Agreement that the
Royalty is an interest in and to real property, shall run with the title in and
to the Mineral Property and be binding upon the successors in interest or title
to the Mineral Property. The Royalty shall attach to any amendments, relocations
or conversions of any mining concession, license, lease, permit, patent or other
tenure comprising the Mineral Property, or to any renewals or extensions
thereof.  The Owners shall (i) cause the due registration of this Agreement and
the Royalty, or notice of this Agreement and the Royalty, against the title to
the Mineral Property to ensure that any successor or assignee or other acquirer
of the Mineral Property, or any interest therein, shall have public notice of
the terms of this Agreement and the Royalty and in order that Holder may cause
to be registered a restriction on title to the Mineral Property restricting the
sale, lease, transfer, charge or transfer of charge of the Mineral Property, in
whole or in part, without the written consent of Holder pursuant to, and in
accordance with, Section 17.2 of this Agreement, and (ii) cause any mining
concession, license, lease, permit, patent or other tenure comprising the
Mineral Property in which the Owners or Parent have or acquires an interest in
to be registered in the name of an Owner as soon as reasonably practical.




(2) With respect to the Mineral Property, Holder shall have only the rights and
incidents of ownership of a non-executive royalty owner.  Holder shall not have
any possessory or working interest in the Mineral Property nor any of the
incidents of such interest.  By way of example but not by way of limitation,
Holder shall not have (a) the right to participate in the execution of
applications for authorities, permits or licenses, mining leases, options,
farm-outs or other conveyances, except as deemed necessary by Holder to perfect
or protect the Royalty, (b) the right to share in bonus payments or rental
payments received as the consideration for the execution of such leases,
options, farm-outs, or other conveyances, or (c) the right to enter upon the
Mineral Property and prospect for, mine, drill for, or remove ores, minerals or
mineral products therefrom except as provided in this Agreement.

 
- 11 -

--------------------------------------------------------------------------------

3.9 Tax and Additional Amounts




(1) All sums payable to or for the benefit of Holder hereunder shall be paid
free and clear of, and without any deduction or withholding on account of, any
tax, except to the extent required by Applicable Law.




(2) If Parent makes a payment contemplated under this Royalty (including any
payments made in kind) and is required by law to make any deduction or
withholding on account of any Tax (i) Parent shall notify Holder of any such
requirement or any change in any such requirement as soon as it becomes aware of
it; (ii) Parent shall pay, or cause to be paid, any such Tax before the date on
which penalties attach thereto; (iii) the amount payable by Parent in respect of
which the relevant deduction, withholding or payment is required shall be
increased by such amounts (“Additional Amounts”) to the extent necessary to
ensure that, after the making of the deduction, withholding or payment for any
Tax, Holder receives on the due date a net amount equal to what it would have
received had no such deduction, withholding or payment for any Tax been required
or made; and (iv) within thirty days after the due date of payment of any Tax
which it is required by clause (ii) above to pay, Parent shall deliver to Holder
evidence satisfactory to Holder of such deduction, withholding or payment and of
the remittance thereof to the relevant Governmental Body.




(3) The Owners and Parent shall indemnify Holder for the full amount of any Tax
arising in connection with payments made under this Royalty paid by Holder and
for any reasonable expenses arising therefrom or with respect thereto, whether
or not any such Tax was correctly or legally imposed or asserted by the relevant
Governmental Body.  A certificate as to the amount of such payment or liability
delivered to the Owners or Parent shall be conclusive absent manifest error. 
Such payment shall be due within thirty (30) days of receipt of such certificate
by the Owners or Parent.




(4) If Taxes are required to be withheld or deducted from any payment made
hereunder pursuant to applicable law or by the interpretation or administration
thereof and Parent as the case may be, is required to pay Additional Amounts to
Holder pursuant to this Section 3.9, then Holder shall use its commercially
reasonable efforts to cooperate with Parent in taking any action to dispute,
object to or appeal the liability of Holder for Tax or in claiming a refund of
amounts remitted as Taxes (or any objection or appeal in connection therewith)
(collectively, “Tax Proceedings”).



Without limiting the generality of the foregoing:



(a) Holder agrees that Parent shall, at its own expense, have the right to
initiate and conduct and have carriage and control of the Tax Proceedings and
where necessary for the purposes of applicable law in the name of, and on behalf
of, Holder;




(b) Holder shall use its commercially reasonable efforts to do all acts and sign
all documents that may be necessary in order to initiate or conduct the Tax
Proceedings where such Tax Proceedings need to be initiated or conducted in the
name of, or on behalf of, Holder; and

 
- 12 -

--------------------------------------------------------------------------------

(c) if Holder receives a refund of any amount with respect to Tax (including
interest on such refund, if any) for which Parent grossed up Holder, Holder
shall forthwith pay the amount of any such refund (including interest, net of
taxes thereon, on such refund, if any), to such extent, to Parent and hereby
assigns the right to any such refund, to such extent, to Parent.



For certainty, Holder shall provide any information regarding itself to Parent
as may be reasonably necessary to permit Parent to comply with its withholding
obligations and reasonably required to advance any Tax Proceedings. Parent shall
not disclose any information provided herein without the express written consent
of Holder, and shall not use any information provided under this Section 3.9(4)
for any purpose other than in connection with the Tax Proceedings.


ARTICLE 4
PURCHASE PRICE AND USE OF PROCEEDS



4.1 Purchase Price.



In consideration of the granting of the Royalty to Holder, Holder shall pay,
provided the deliveries set out in Section 6.1 have been made to Holder,
$5,250,000 to the Owners on the Effective Date provided that each of the
conditions precedent set out in Section 6.1 (the “Royalty Purchase Price”) have
been satisfied, and otherwise on the date that is two Business Days following
such satisfaction.



4.2 Use of Proceeds.



The Owners and Parent shall use the Royalty Purchase Price for the purposes set
forth in Schedule E hereto.


ARTICLE 5
REPRESENTATIONS AND WARRANTIES



5.1 Representations and Warranties of Owners and Parent.



The Owners and Parent hereby, jointly and severally, represent and warrant to
and in favour of Holder, as of the Effective Date, those statements set out in
Schedule B hereto.



5.2 Representations and Warranties of Holder.



Holder hereby represents and warrants to and in favour of the Owners and Parent,
as of the Effective Date, those statements set out in Schedule C hereto.



5.3 Survival of the Representations and Warranties.




(1) The representations and warranties of the Parties set forth in this
Agreement shall survive the completion of the transactions herein provided for
and shall continue for the benefit of either Party for a period of two years
from the Effective Date notwithstanding such completion and any inspections or
inquiries made by or on behalf of such Party.

 
- 13 -

--------------------------------------------------------------------------------

(2) For greater certainty, the expiry of the survival period applicable to a
representation or warranty shall be without prejudice to any claim for
indemnification based on any inaccuracy or misrepresentation in such
representation or warranty made prior to such expiry pursuant to this Agreement.



ARTICLE 6
CONDITIONS TO CLOSING



6.1 Deliveries by the Owners.



On the Effective Date, the Owners and Parent shall deliver to Holder the
following each in a form and substance satisfactory to Holder, acting
reasonably:



(a) such instruments of sale, transfer, conveyance, assignment or delivery, in
registrable form or otherwise, in respect of the Royalty, as Holder may
reasonably require to assure the full and effective creation, sale, grant, and
delivery of the Royalty to Holder, as contemplated in this Agreement;




(b) an officer’s certificate dated as of the Effective Date, of each Owner and
Parent as to: (i) its constating documents; (ii) a resolution of the board of
directors of each Owner and Parent authorizing the execution and delivery of
this Agreement and the completion of the transactions contemplated hereby; and
(iii) incumbency signatures of the signatories of each Owner and Parent
executing this Agreement;




(c) a certificate of an officer of each Owner and Parent dated as of the
Effective Date certifying for and on behalf of such Owner and Parent and not in
the officer’s personal capacity that, to the knowledge of the person signing
such certificate, after having made due and relevant inquiry:




(i) no order or judgment of any court or any Governmental Body shall have been
issued or made and no legal or regulatory requirement shall remain to be
satisfied, in either case which has the effect of making void, unlawful or
otherwise prohibiting the creation, grant or delivery of the Royalty, or any
portion thereof as contemplated herein;




(ii) all governmental approvals with respect to approval by any Governmental
Body of creation, grant and delivery of the Royalty have been obtained; and




(iii) no action or proceeding is pending or threatened by any person to enjoin,
restrict or prohibit the creation, grant and delivery of the Royalty; and




(d) opinions of the Owners’ and Parent’s counsel as to due authorization,
execution and delivery of this Agreement and the Royalty and confirming the
enforceability of this Agreement and due registration of the Royalty.

 
- 14 -

--------------------------------------------------------------------------------

6.2 Deliveries by Holder.



On the Effective Date, Holder shall deliver to Paramount Mexico, on behalf of
and as directed by the Owners, the following, dated as of the Effective Date,
each in a form and substance satisfactory to the Owners, acting reasonably:



(a) cheques, bank drafts or confirmations of wire transfer for the Royalty
Purchase Price payable to Paramount Mexico or as directed by Paramount Mexico;
and




(b) such other instruments or documents, in registrable form or otherwise, in
respect of the Royalty, as the Owners may reasonably require to assure the
completion of the transactions contemplated by this Agreement, as contemplated
by this Agreement.



ARTICLE 7
COVENANTS OF PARENT AND OWNERS



7.1 Covenants of Parent and Owners.




(1) The Owners and Parent shall deliver or caused to be delivered to Holder as
soon as it is available, and in any event within 30 days after the Effective
Date, a notarized copy of the grant of irrevocable powers of attorney by the
Owners to Holder for the registration of the Royalty or any other agreement
contemplated in Section 6.1 and 7.1(2), in form and substance acceptable to
Holder.




(2) The Owners and Parent shall, within 30 days after the Effective Date,
execute before a civil or commercial notary, the Spanish version of this
Agreement or a short-form Royalty agreement replicating the terms and conditions
of this Agreement, in either case which is to be prepared by Holder, at its
cost, for execution.




(3) Parent and the Owners, jointly and severally, covenant and agree to do all
such acts and things and to not omit to do any acts or things as shall be
necessary in order to: (i) maintain the mining concessions (concesiones mineras)
and any other rights related to the Mineral Property in full force and effect
pursuant to the term thereof and to not make any material amendments thereto
without the prior written consent of Holder, and (ii) make all payments (Pagos
de Derechos) and expenditures (Obras y Trabajos) as such shall become due
pursuant to the mining concessions (concesiones mineras) and any other rights
related to the Mineral Property.  This covenant shall not merge on the execution
and delivery of this Agreement.  Any breach of this covenant shall be a breach
of this Agreement.  Holder expressly acknowledges that on September 2, 2013,
Parent and the Owners applied to (i) reduce the number of hectares comprising
concesiones mineras Témoris (T-232081) and Andrea (T-231075) and (ii)
subsequently subdivide said concesiones mineras into nine (9) and fourteen (14)
new concesiones mineras, respectively, prior to the Effective Date and that any
reduction or subdivision of said concesions mineras arising from these
applications shall not be considered to be a breach of this covenant.

 
- 15 -

--------------------------------------------------------------------------------

(4) The Parties agree that in no event shall the Owners have any duty or
obligation, express or implied, to explore for, develop, mine or produce ores,
minerals or mineral substances from the Mineral Property.



ARTICLE 8
INDEMNIFICATION



8.1 Indemnity of Owners.



Subject to Section 8.3, each of the Owners and Parent shall, jointly and
severally, indemnify and save harmless Holder from and against all Losses
directly or indirectly suffered or incurred by Holder, resulting from:



(a) any inaccuracy or misrepresentation in any representation or warranty set
forth herein or in any document or instrument delivered pursuant hereto;




(b) any breach or non-performance by an Owner of any covenant or obligation to
be performed by such Owner which is contained in this Agreement or in any
document or instrument delivered pursuant hereto; and




(c) operations conducted on or in respect of the Mineral Property by or on
behalf of an Owner that result from or relate to the mining, handling,
transportation, smelting or refining of the Minerals, including without
limitation Losses, in any way arising from or connected with any non-compliance
with environmental Laws.




8.2 Indemnity of Holder.



Holder shall indemnify and save harmless the Owners from and against all Losses
directly or indirectly suffered by either or both of the Owners, up to a maximum
of the Royalty Purchase Price, resulting from any inaccuracy or
misrepresentation in any representation or warranty set forth herein or in any
document or instrument delivered pursuant hereto.



8.3 Notice of and Defence of Third Party Claims.




(1) If Holder receives written notice of the commencement or assertion of any
Third Party Claim in respect of which Holder believes the Owners and Parent have
liability under this Agreement, Holder shall give the Owners and Parent
reasonably prompt written notice thereof. To the extent reasonable and practical
given the information readily available to Holder, such notice to the Owners and
Parent shall describe the Third Party Claim in reasonable detail and shall
indicate (without prejudice to Holder’s rights) the estimated amount of the Loss
that has been or may be sustained by the Recipient in respect thereof, provided
that the failure to give such notice within such time period shall not reduce
Holders rights hereunder, except to the extent of any actual prejudice suffered
as a result of such failure due to the loss of substantive defences.

 
- 16 -

--------------------------------------------------------------------------------

(2) The Owners and Parent shall have the right, by giving notice to that effect
to Holder not later than 30 days after receipt of such notice of such Third
Party Claim and subject to the rights of any insurer or other Third Party having
potential liability therefor, to elect to assume the defence of any Third Party
Claim at the Owners’ and Parent’s own expense and by the Owners’ and Parent’s
own counsel, provided that the Owners and Parent shall not be entitled to assume
the defence of any Third Party Claim: (i) alleging any criminal or
quasi-criminal wrongdoing (including fraud), or (ii) which impugns the
reputation of Holder; or (iii) where the Third Party making the Third Party
Claim is a Governmental Body (provided that, Owner and Parent shall be entitled
to participate in any proceedings described in (iii) above at their own
expense).




(3) Prior to settling or compromising any Third Party Claim in respect of which
the Owners and Parent have the right to assume the defence, the Owners and
Parent shall obtain the consent, not to be unreasonably withheld, of Holder
regarding such settlement or compromise. In addition, Holder shall be entitled
to participate in (but not control) the defence of any Third Party Claim (and in
so doing may retain its own counsel) at the sole cost and expense of Holder.




(4) With respect to any Third Party Claim in respect of which Holder has given
notice to the Owners and Parent pursuant to this Section 8.3 and in respect of
which the Owners and Parent are not entitled to assume the defence or neither
has elected to do so, the Owners and Parent may participate in (but not control)
such defence assisted by counsel of their own choosing at the Owners’ and
Parent’s sole cost and expense.




(5) At their own cost and expense, the Owners, Parent and Holder shall use all
reasonable efforts to make available to the Party which is undertaking and
controlling the defence of any Third Party Claim:




(a) those employees whose assistance, testimony or presence is necessary to
assist such Party in evaluating and in defending any Third Party Claim; and




(b) all documents, records and other materials in the possession of such Party
reasonably required by such Party for its use in defending any Third Party
Claim,



and shall otherwise co-operate with the Party defending such Third Party Claim.



(6) if the Owners and Parent elect to assume the defence of any Third Party
Claim as provided in Section 8.3 and fail to take reasonable steps necessary to
defend diligently such Third Party Claim within 30 days after receiving notice
from Holder that Holder believes on reasonable grounds that the Owners and
Parent have failed to take such steps, Holder may, at its option, elect to
assume the defence of and to compromise or settle the Third Party Claim assisted
by counsel of its own choosing and the Owners and Parent shall be liable for all
reasonable costs and expenses paid or incurred in connection therewith.




(7) Upon making a payment in full of any Loss, the Owners and Parent shall,
subject to the rights of any insurers and to the extent of such Loss, be
subrogated to all rights of Holder against any Third Party in respect of the
Loss to which the Loss relates.




8.4 Limitations.



For greater certainty, the indemnities provided in this Agreement are limited to
obligations, Claims (including administrative claims and claims for injunctive
relief), Losses, costs, legal fees and costs through all levels of appeal and
causes of action which may arise or which are asserted against the Owners,
Parent or Holder, as a result of the relationships and transactions contemplated
herein, and will not include any indemnity in respect of any Losses incurred by
the Owners, Parent or Holder in any other capacity.
 
- 17 -

--------------------------------------------------------------------------------

8.5 No Duplication.



Notwithstanding anything in this Agreement, any amounts payable pursuant to the
indemnification obligations under this Article 8 shall be paid without
duplication, and in no event shall Holder be indemnified under different
provisions of this Agreement for the same Losses.


ARTICLE 9
BOOKS; RECORDS; CONFIDENTIALITY



9.1 Books and Records.



The Owners shall keep true and accurate books and records of all of its
operations and activities on the Mineral Property and under this Agreement
including the mining of Minerals therefrom and the mining, stockpiling,
treatment, processing, refining and transportation of Minerals, prepared in
accordance with good mining industry practice, consistently applied.  Such
financial books and records shall be kept on the accrual basis in accordance
with generally accepted accounting principles consistently applied.  Holder may,
at Holder’s sole expense, give notice to Owner that Holder desires to perform an
audit or other examination of all of Owner’s books and records kept as required
by this Agreement.  Holder shall promptly commence any such audits and shall
diligently prosecute the same to conclusion.  If any such audits reveal that the
Royalty payments for any calendar year are unpaid by more than 5%, Owner shall
reimburse Holder for its reasonable costs incurred in such audit.



9.2 Reports.




(1) Not later than 90 days following the end of each fiscal year, the Owners
shall provide Holder with an annual report of all activities and operations
conducted upon or with respect to the Mineral Property during the preceding
fiscal year, including production, operating and capital costs and details of
any changes to the mineral resources and reserves that occur in or on the
Mineral Property.  Such annual report shall also include estimates of proposed
expenditures upon, anticipated production from, and estimated remaining ore
reserves on the Mineral Property for the succeeding calendar year and the most
current mine plans with estimated production, operating and capital costs.




(2) The Owners shall provide Holder within 30 days of the end of each calendar
quarter an estimate of the Royalty for the previous calendar quarter.

 
- 18 -

--------------------------------------------------------------------------------

9.3
Inspections.



Subject to Section 9.4, Holder, or its authorized agents or representatives, on
not less than three Business Days' notice to the Owners, may enter upon all
surface and subsurface portions of the Mineral Property for the purpose of
inspecting the Mineral Property, all improvements thereto and related
operations, as well as inspecting and copying all records and data, including
such records and data which are maintained electronically, pertaining to all
activities and operations on or with respect to the Mineral Property,
improvements thereto and related operations.  Holder shall further have the
right to, at its own expense, (i) take samples from the Mineral Property or any
stockpile or from any mill or Processor for purposes of assay verifications, and
(ii) weigh or to cause the Owners to weigh all trucks transporting ore from the
Mineral Property to any mill processing ore from the Mineral Property prior to
dumping of such ore and immediately following such dumping.  Without limiting
the generality of the foregoing, Holder shall have, at its own expense, the
right to audit all invoices and other records relating to the transportation of
Minerals from the Mineral Property to any Processor at which Minerals from the
Property may be milled, smelted, concentrated, refined or otherwise treated or
processed and relating to the transportation of Minerals in the form of
concentrates, doré, slag or other waste products from any mill at which Minerals
from the Mineral Property may be milled, to a Processor.  Holder, or its
authorized agents or representatives, shall enter the Mineral Property at
Holder’s sole risk and expense and may not hinder operations in any material
respect on or pertaining to the Mineral Property. Holder shall indemnify, defend
and hold the Owners harmless from any loss, liability, damage, claim or demand
by reason of injury to Holder or the Owners or any of their respective
employees, officers, directors, agents or representatives caused by Holder’s
exercise of its rights herein.



9.4 Investor Tours; Use of Public Information; Securities Laws Compliance.



Upon no less than 15 Business Days’ notice to the Owners and not more frequently
than semi-annually, Holder shall have the right to conduct an investors tour on
the Mineral Property and facilities associated therewith; provided that such
tours shall not unreasonably interfere with the Owners’s activities and
operations.  Such investors tours shall be at the sole risk and expense of
Holder and its invitees, and Holder shall (a) comply and request that its
invitees comply with the policies and procedures that the Owners apply to its
own invitees; (b) give the Owners prompt notice of any injuries, property damage
or environmental harm that may occur during such visit; and (c) indemnify,
defend and hold the Owners harmless from any loss (excluding loss of profit),
liability, damage, claim or demand by reason of injury to Holder or the Owners
or any of their respective invitees, employees, officers, directors, agents, or
representatives caused by Holder’s exercise of its rights under this Section. 
In order to comply with NI 43-101 and similar or other rules, regulations or
aspects of securities laws generally applicable to Holder or its affiliates and
its public disclosure obligations, Holder shall have the right of access to such
data and analyses and the right to perform such inspections as it considers
necessary or convenient, acting reasonably, relating to the operations on the
Mineral Property or respecting the facilities, and Owners agree to cooperate
fully with Holder and in a timely manner to facilitate necessary access to data
and personnel to accommodate such compliance by Holder or any affiliate of
Holder. In addition, if the Owners produces or causes to be produced a NI 43-101
compliant technical report (or similar report), and is so requested by Holder,
the Owners shall use their reasonable commercial efforts to cause the author(s)
of such report to enter into an engagement letter with Holder to provide for (i)
a copy of such report to be addressed to Holder, (ii) the relevant certificates
and consents of the author(s) required in connection with the filing of and
reference to such report to be provided to Holder, and (iii) the authors of the
report to produce such other consents in connection with the use of or reliance
upon such report by Holder and its affiliates from time to time or in their
public disclosure as may be required by Holder or its affiliates. 
Notwithstanding the foregoing, if Holder or any of its affiliates chooses or is
required to produce its own NI 43-101 compliant technical report (or similar
report), the Owners shall give access to Holder (or its affiliates or its or
their external consultants) and permit inspections by Holder (or its affiliates
or its or their external consultants) as indicated above in this Section 9.4 for
the purposes of Holder (or its affiliates or its or their external consultants)
preparing such a report.
 
- 19 -

--------------------------------------------------------------------------------

9.5 Confidentiality.




(1) No Party shall, without the express written consent of the other Parties
(which consent shall not be unreasonably withheld), disclose any material
non-public information in respect of the terms of this Agreement or otherwise
received under or in conjunction with this Agreement and, in the case of Holder,
concerning Products and operations on the Mineral Property, other than to its
employees, agents and/or consultants for purposes related to the administration
of this Agreement and no Party shall issue any press releases concerning the
terms of this Agreement or, in the case of Holder, in respect of the operations
of the Owners, without the consent of the other Party after such Party having
first reviewed the terms of such press release.  Each Party agrees to reveal
such information only to its employees, agents and/or consultants who need to
know and who are informed of the confidential nature of the information. In
addition, neither Party shall use any such information for its own use or
benefit except for the purpose of enforcing its rights under this Agreement.




(2) The restriction on disclosure of material non-public information by this
Section 9.5 does not apply to information: (a) that is or becomes known to the
public through no fault of the Parties, (b) the Party rightfully possessed such
information before receiving it from or on behalf of the other Party, or (c)
such information is subsequently disclosed to the Party by a Third Party who is
not under an obligation of confidentiality.




(3) The Parties may disclose data or information obtained under or in
conjunction with this Agreement and otherwise prohibited from disclosure by this
Section 9.5:




(a) to any third person to whom such Party in good faith anticipates selling or
assigning its interest hereunder; or




(b) to a prospective lender;



provided that in each case such Third Party purchaser or lender shall first have
executed a confidentiality agreement which agreement shall include the
confidentiality provisions of this Section.



(4) The Parties may disclose data or information obtained under this Agreement
in compliance with applicable laws, rules, regulations or orders of a
Governmental Body or stock exchange having jurisdiction over such Parties,
provided that such Party shall disclose only such data or information as, in the
opinion of its counsel, is required to be disclosed and provided further that
where possible (time permitting after reasonable efforts on the part of such
disclosing Party) the other Party shall be given the right to review and object
to the data or information to be disclosed prior to any public release subject
to any reasonable changes proposed by such other Party.




(5) For greater certainty, the Owners agree that Holder shall be entitled to
disclose Royalty payment figures and publicly available reserve and resource
estimates and production guidance in respect of the Mineral Property without the
consent of the Owners; provided that the requirement that such information be
publicly disclosed by the Owners prior to disclosure by Holder shall no longer
apply in the event Parent ceases to be a reporting issuer or equivalent under
applicable securities Laws.

 
- 20 -

--------------------------------------------------------------------------------

(6) All announcements, public notices, or other disclosures of any kind, whether
public or private, to third parties and all other publicity concerning the
matters contemplated by this Agreement by the Owners or Parent shall be provided
to Holder for its review prior to release of such announcement, notice or
disclosure by the Owners or Parent, unless it is determined, in good faith, that
there is not sufficient timing for such review in order to comply with
Applicable Laws.



ARTICLE 10
COMPLIANCE WITH LAWS; RECLAMATION, ENVIRONMENTAL OBLIGATIONS, AND INDEMNITIES.



10.1 Compliance with Laws.



The Owners shall at all times materially comply with all applicable present or
future federal, provincial, state and local Laws, statutes, rules, regulations,
permits, ordinances, certificates, licenses and other regulatory requirements,
policies and guidelines relating to operations and activities on or with respect
to the Mineral Property; provided, however, the Owners shall have the right to
contest any of the same if such contest does not jeopardize the Mineral Property
or Holder's rights thereto under this Agreement.



10.2 Reclamation, Environmental Obligations, and Indemnities.



The Owners shall, from and after the Effective Date, timely and fully perform
all reclamation required by all Governmental Bodies pertaining or related to the
Owners’s operations or activities on or with respect to the Mineral Property or
required under this Agreement. The Owners from and after the Effective Date,
covenant and agree not to undertake, cause, suffer, or permit any condition or
activity at, on or in the vicinity of the Mineral Property which constitutes or
results in a violation of or liability under any applicable environmental Laws,
permits, certificates, licenses and other environmental requirements
(collectively “Environmental Obligations”) in any material respect.  From and
after the Effective Date, and in the event an Owner (i) fails to comply in any
material respect with any Environmental Obligations, (ii) undertakes any
activity giving rise to material liability under any Environmental Obligations
except as otherwise permitted or authorized by one or more Governmental Bodies
or by Laws, or (iii) otherwise breaches any Environmental Obligations in any
material respect, such Owner shall promptly remedy and correct such failure to
comply, satisfy such liability, cure (whether through remediation, payment of
penalties or otherwise) such breach and satisfy all obligations in connection
therewith.  The Owners covenant and agree, subject to Section 8.3, to indemnify,
defend and hold Holder harmless from any and all obligations, Claims (including
administrative claims and claims for injunctive relief), Losses (excluding loss
of profits), costs, legal fees and costs through all levels of appeal and causes
of action asserted against Holder related to (i) the Owners’s failure to comply
with and satisfy Environmental Obligations, and (ii) any and all liability under
any applicable environmental Laws, permits, certificate, licenses and other
environmental requirements with respect to the Mineral Property relating to any
condition or activity which occurred or arose prior to the date this Agreement
takes effect.
 
- 21 -

--------------------------------------------------------------------------------

ARTICLE 11
STOCKPILING.



11.1 Stockpiling.



The rights of the Owners to stockpile, store or place Minerals off of the
Mineral Property pursuant to any of the provisions of this Agreement shall not
be exercisable until the Owners have first secured from the property owner where
such stockpiling, storage or placement is to occur a written agreement in
recordable form which provides that Holder's rights to the Minerals shall be
preserved.  Such agreement shall provide, inter alia, that (i) Holder's rights
pursuant to this Agreement, insofar as they are applicable, shall continue in
full force and effect with respect to Products from the Mineral Property; (ii)
Holder's rights in and to the Products shall be the same as if the Products were
situate on the Mineral Property; (iii) Holder's rights set forth in this Article
11 shall have precedence over the rights to the Products of the property owner
where the Products are stockpiled, stored or placed, as well as the creditors of
the said property owner; (iv) the agreement shall be irrevocable as long as the
Products from the Mineral Property, or any part thereof, remains on the property
not part of the Mineral Property; and (v) Holder shall have substantially
similar access rights and obligations as provided in Section 9.3.


ARTICLE 12
TAILINGS AND RESIDUES.



12.1 Tailings and Residues.



All tailings, residues, waste rock, spoiled leach materials, and other materials
(collectively “Materials”) resulting from an Owner’s operations and activities
on the Mineral Property shall be the sole property of such Owner, but shall
remain subject to the Royalty should the same be processed or reprocessed, as
the case may be, in the future and result in the production of Products. 
Notwithstanding the foregoing, the Owners shall have the right to dispose of
Materials from the Mineral Property on or off of the Mineral Property and to
commingle the same with Material from other properties.  In the event Materials
are processed or reprocessed, as the case may be, the Royalty payable thereon
shall be determined on a pro rata basis as determined by using the best
engineering and technical practices then available.


ARTICLE 13
TITLE MAINTENANCE AND TAXES; INSURANCE; ABANDONMENT.



13.1 Title Maintenance and Taxes.




(1) Subject to Section 7.1(3), from the date this Agreement takes effect, the
Owners shall maintain title in and to the Mineral Property, including without
limitation, paying when due all mining duties on or with respect to the Mineral
Property and doing all things and making all payments and investments necessary
or appropriate to maintain the right, title, and interest of the Owners and
Holder, respectively, in the Mineral Property under this Agreement.

 
- 22 -

--------------------------------------------------------------------------------

13.2 Insurance.



The Owners shall purchase or otherwise arrange at its own expense and shall keep
in force at all times, directly or through the services of an independent
contractor, insurance against such casualties and contingencies and of such
types and in such amounts as is customary in the case of similar operations,
including workers compensation insurance and commercial general liability
("CGL") insurance against claims for bodily injury or death or property damage
arising out of or resulting from the Owners’s activities or operations on or
with respect to the Mineral Property.  The amount of workers compensation
insurance shall be as set by Laws, and the amount of CGL insurance shall be in
such amount as will adequately protect the Owners, Holder, the Royalty and the
Mineral Property in Holder’s reasonable judgment from any and all claims,
liabilities and damages which may reasonably be expected to arise with respect
to this Agreement or the Property and that can be covered by CGL insurance.



13.3 Abandonment.



In the event an Owner intends to abandon any of the mining concessions
comprising a portion or all of the Mineral Property (“Abandonment Property”),
such Owner shall first give notice of such intention to Holder at least 90 days
in advance of the proposed date of abandonment.  If, not later than 10 days
before the proposed date of abandonment, the Owner receives from Holder written
notice that Holder desires the Owner to convey the Abandonment Property to
Holder or an assignee, the Owner shall, without additional consideration and
provided Holder assumes all obligations and liabilities with respect thereto in
form and substance satisfactory to such Owner, convey the Abandonment Property
in good standing, without warranty, to Holder and shall thereafter have no
further obligation to maintain the title to the Abandonment Property.  If Holder
does not give such notice to the Owner within the prescribed period of time, the
Owner may abandon the Abandonment Property and shall thereafter have no further
obligation to maintain the title to the Abandonment Property; provided, however,
that if an Owner, Parent or any affiliate of either reacquires a direct or
indirect interest in any of the ground covered by the Abandonment Property at
any time following abandonment, the production of Products from such ground
shall be subject to the Royalty and this Agreement. The Owner shall give written
notice to Holder within 10 days of any such reacquisition.


ARTICLE 14
RIGHT OF FIRST OFFER



14.1 Right of First Offer.




(1) If the Owners or Parent, or any of their respective Affiliates, proposes,
within one year from the Effective Date, to sell to any person a new or existing
royalty, a participating interest based on production, a stream or enter into
any other similar transaction involving the Mineral Property (the “Offered
Interest”), the Owners or Parent shall first offer the Offered Interest to
Holder, by promptly sending written notice (an “Offer Notice”) to Holder setting
forth the terms and conditions of the proposed transaction (the “Transaction”)
to be entered into in respect of the Offered Interest.

 
- 23 -

--------------------------------------------------------------------------------

(2) Upon delivery of the Offer Notice, such offer shall be irrevocable unless
and until the right of first offer provided for herein shall have been waived or
shall have expired.  For a period of 30 days from the date of receipt of the
Offer Notice (the “ROFO Period”), Holder shall have the right, but not the
obligation, to purchase the Offered Interest at a purchase price and on the
terms and conditions set forth in the Offer Notice (the “ROFO”). The ROFO shall
be exercisable by delivering written notice to Owner prior to the expiration of
the ROFO Period.  Failure by Holder to respond within the ROFO Period shall be
deemed to be a waiver of Holder’s option to acquire such interest.




(3) Upon waiver of the ROFO or expiry of the ROFO Period, the Owners or Parent
shall have the right to sell the Offered Interest on terms not less favourable
than as set forth in the Offer Notice.




(4) The closing of the Transaction with either (i) Holder pursuant to its
exercise of the ROFO, or (ii) a Third Party on terms and conditions no less
favourable to the Owners or Parent than as set out in the Offer Notice, shall be
held on or before the 120th day (or such later day as is necessary to obtain
requisite consents and approvals) after the receipt of the Offer Notice.  If the
closing of the Transaction with a Third Party is not completed within such 120
day period, the Owners or Parent must again comply with the provisions of this
section with respect to the sale of the Offered Interest.



ARTICLE 15
GUARANTEE



15.1 Guarantee




(1) Parent shall cause the Owners to comply with all of their obligations under
this Agreement.




(2) Parent unconditionally and irrevocably guarantees and agrees to be jointly
and severally liable with the Owners for, the due and punctual performance of
all obligations and covenants of the Owners arising under this Agreement, upon
the terms and subject to the conditions of this Agreement.




(3) If any obligation is not duly performed by an Owner and is not performed
under this section by Parent for any reason whatsoever, Parent will, as a
separate and distinct obligation, indemnify and save harmless Holder from and
against all Losses resulting from the failure of such Owner to perform such
obligations. If any such obligation is not duly performed by the Owner and is
not performed by Parent under this section or Holder is not indemnified under
the immediately preceding sentence, in each case, for any reason whatsoever,
such obligation will, as a separate and distinct obligation, be performed by
Parent as primary obligor.




(4) The liability of Parent under this Article will be for the full amount of
the obligations without apportionment, limitation or restriction of any kind,
will be continuing, absolute and unconditional and will not be affected by any
applicable law, or any other act, delay, abstention or omission to act of any
kind by Holder or any other person, that might constitute a legal or equitable
defence to or a discharge, limitation or reduction of Parent’s obligations
hereunder.




(5) The liability of Parent under this Article will not be released, discharged,
limited or in any way affected by anything done, suffered, permitted or omitted
to be done by Holder in connection with any duties, obligations or liabilities
of the Owners or Parent to Holder.

 
- 24 -

--------------------------------------------------------------------------------

(6) Holder will not be bound or obligated to exhaust its recourse against the
Owners or other persons or take any other action before being entitled to demand
payment from Parent under the section.




(7) In any claim by Holder against Parent under this section, Parent may not
claim or assert any set-off, counterclaim, claim or other right that either
Parent or the Owners may have against Holder, any of its subsidiaries or any
directors, employees or officers thereof.



ARTICLE 16
DISPUTE RESOLUTION.



16.1 Matters to be Arbitrated.



Any dispute, controversy or claim arising under or on connection with this
Agreement or any document, instrument or agreement delivered pursuant hereto,
the resolution of which is not provided for in this Agreement and which cannot
be resolved or settled by the Parties, shall be settled by arbitration in
accordance with this Article 16 upon written notice by a Party to the other.



16.2 Procedure for Arbitration




(1) Any dispute or claim arising out of or in connection with or relating to
this Agreement, or the breach, termination or invalidity hereof, shall be
finally resolved by arbitration under the International Commercial Arbitration
Rules of Procedure of the New York International Commercial Arbitration Centre
(the “Rules”) as are in force at the time of any such arbitration.  For the
purpose of such arbitration, there shall be three arbitrators appointed in
accordance with the Rules.  The appointing authority shall be the New York
International Commercial Arbitration Centre.  The place of arbitration shall be
in New York, NY.  All arbitration proceedings shall be conducted in the English
language.




(2) All matters relating to any dispute, controversy or claim which is the
subject matter or arbitration hereunder, including all submissions made to the
arbitrators and the decision of the arbitrators, shall be treated as
confidential by the Parties and the Parties shall, and shall cause any
witnesses, counsel or professional advisers retained in connection with such an
arbitration to, maintain all such matters in strict confidence until the
arbitrator has made its decision.




(3) The prevailing Party in any arbitration proceedings (or litigation) shall,
in addition to any other relief awarded by the arbitrators (or court) be
entitled to a judgment against the non-prevailing Party for reasonable
attorneys’ fees and cost incurred in such proceedings or litigation.




16.3 Continuing Obligations.



Pending settlement of any dispute, controversy or claim, the Parties shall abide
by their obligations under this Agreement without prejudice to a final
adjustment in accordance with an award rendered in an arbitration settling such
dispute, controversy or claim.
 
- 25 -

--------------------------------------------------------------------------------

ARTICLE 17
GENERAL PROVISIONS.



17.1 Additional Documents.



The Parties shall from time to time execute all such further instruments and
documents and do all such further actions as may be necessary to effectuate the
purposes of this Agreement.



17.2 Assignment.




(1) The Owners and Parent shall not, directly or indirectly, Encumber, sell,
option, assign, lease, license, transfer or otherwise dispose of, the Mineral
Property or any material portion thereof (other than pursuant to an internal
reorganization or to or with an affiliate or subsidiary of the Owners or Parent
provided such affiliate or subsidiary first enters into an agreement, in form
satisfactory to Holder, under which such party assumes the Owners’s obligations
to Holder under the Agreement) without the prior written consent of Holder, such
consent not to be unreasonably withheld. Any sale, option, assignment, lease,
license, transfer or other disposition which does not comply with the terms of
this Agreement shall be null and void and of no force or effect.




(2) Notwithstanding 17.2(1), the Owners may Encumber the Mineral Property in
order to obtain project finance or other financing for the development of the
Mineral Property; provided, that any such Encumbrance shall provide for the
lender’s express agreement to assume, perform and be bound by this Agreement and
the Royalty; and provided further, that in connection with any Encumbrance, the
Owners will use their commercially reasonable best efforts to obtain a
“recognition agreement”, providing generally that the rights of Holder under
this Agreement and the Royalty shall not be disturbed in the event of a
foreclosure or other enforcement action with respect to any such Encumbrance and
that if the Royalty is terminated as a result of any such enforcement action,
any new owner of the Mineral Property will execute a new royalty agreement on
substantially the same terms as those contained in this Agreement.




(3) The Owners and Parent shall not allow a Change of Control of the Owners
without the prior written consent of Holder, such consent not to be unreasonably
withheld.




(4) Holder may, in its sole discretion, Encumber, assign, transfer or otherwise
convey this Agreement or all or any of its rights in the Royalty to any of its
respective affiliates or any other Third Party without the prior written consent
of the Owners.




17.3 No Implied Covenants.



The Parties agree that no implied covenants or duties relating to or affecting
any of their respective rights or obligations hereunder, and that the only
covenants or duties which affect such rights and obligations shall be those
expressly set forth and provided for in this Agreement.



17.4 No Partnership.



Nothing in this Agreement shall be construed to create, expressly or by
implication, a joint venture, mining partnership, commercial partnership, or
other partnership or agency relationship between Parties.
 
- 26 -

--------------------------------------------------------------------------------

17.5 No Fiduciary Obligations.



Nothing in this Agreement shall constitute any Party to this Agreement a
fiduciary in relation to any other Party to this Agreement.



17.6 Governing Law.



This Agreement is to be governed by and construed under the laws of New York
(without regard to its laws relating to any conflicts of laws).



17.7 Waiver.



No waiver of any of the provisions of this Agreement will constitute a waiver of
any other provision (whether or not similar).  No waiver will be binding unless
executed in writing by the Party to be bound by the waiver.  A Party’s failure
or delay in exercising any right under this Agreement will not operate as a
waiver of that right. A single or partial exercise of any right will not
preclude a Party from any other or further exercise of that right or the
exercise of any other right.



17.8 Notices.



Unless otherwise provided in this Agreement, any notice or other correspondence
required or permitted by this Agreement shall be deemed to have been properly
given or delivered when made in writing and hand-delivered to the Party to whom
directed, or when sent by certified mail, electronic facsimile transmission,
with all necessary postage or charges fully prepaid, return receipt requested
(or in the case of a facsimile or telegram, confirmation of delivery), and
addressed to the Party to whom directed at the following address:



(a) Owners or Parent:



c/o Paramount Gold and Silver Corp.
665 Anderson Street
Winnemucca, Nevada 89445
 
Attention: Chris Crupi
Facsimile: 775. 304.3603


With a copy to:


Gowling Lafleur Henderson LLP
2600 – 160 Elgin Street
Ottawa, Ontario K1P 1C3


Attention: Michael Clancy
Facsimile: 613.563.9869
 
- 27 -

--------------------------------------------------------------------------------

(b) Holder:



5500-401 Ave. Valle Escondido
Punto Alto E2
El Saucito, Chihuahua  31125 Mexico


Attention: Peter Mitchell, Vice-President
Email: pmitchell@coeur.com


With a copy to:


Coeur Mining, Inc.
104 S. Michigan Avenue, Suite 900
Chicago, Illinois 60603
 
Attention: General Counsel
Facsimile: 312.489.5899


Either Party may change its address for the purpose of notices or communications
by furnishing notice thereof to the other Party in the manner provided in this
Section.  Any notice or other communication given in accordance with this
section, if delivered by hand as aforesaid shall be deemed to have been validly
and effectively given on the date of such delivery if such date is a Business
Day and such delivery is received before 4:00 pm at the place of delivery;
otherwise, it shall be deemed to be validly and effectively given on the
Business Day next following the date of delivery.  Any notice of communication
which is transmitted by facsimile transmission or electronic mail as aforesaid,
shall be deemed to have been validly and effectively given on the date of
transmission if such date is a Business Day and such transmission was received
before 4:00 pm at the place of receipt; otherwise it shall be deemed to have
been validly and effectively given on the Business Day next following such date
of transmission.



17.9 Entire Agreement.



This Agreement contains the entire agreement between Parties, and no oral
agreement, promise, statement or representation which is not contained herein
shall be binding on the Parties unless subsequently reduced to writing and
signed by the Parties.  The provisions of this Agreement shall supersede all
previous oral or written agreements between the Parties hereto.



17.10 Further Assurances.



From time to time, each Party shall, at the request of the other Party and with
reasonable diligence, do all things and provide all assurances as may be
reasonably required to carry out the obligations contemplated by this Agreement,
and each Party shall, at the request of the other Party and with reasonable
diligence, execute and deliver such additional documents or instruments as may
be reasonably necessary to carry out the terms of this Agreement.
 
- 28 -

--------------------------------------------------------------------------------

17.11 Counterparts.



This Agreement may be executed in any number of counterparts, and it shall not
be necessary that the signatures of the Parties be contained on any counterpart.
Each counterpart shall be deemed an original, but all counterparts together
shall constitute one and the same instrument.



17.12 Severability.



If any provision of this Agreement is determined to be illegal, invalid or
unenforceable, by an arbitrator or any court of competent jurisdiction from
which no appeal exists or is taken, that provision will be severed from this
Agreement and the remaining provisions will remain in full force and effect.


(Signature page follows)
 
- 29 -

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Parent, the Owners and Holder have executed this Agreement
effective on the date set forth above.
 

 
PARAMOUNT GOLD AND SILVER CORP.
   
By:
/s/ Carlo Buffone
   
Name:       Carlo Buffone
   
Title:          Chief Financial Officer




 
PARAMOUNT GOLD DE MEXICO S.A. DE C.V.
   
By:
/s/ Carlo Buffone
   
Name:       Carlo Buffone
   
Title:          Chief Financial Officer and Treasurer
       
MINERA GAMA S.A. DE C.V.
   
By:
/s/ Carlo Buffone
   
Name:       Carlo Buffone
   
Title:          Chief Financial Officer and Treasurer
       
COEUR MEXICANA DE MEXICO, S.A. DE C.V.
   
By:
/s/ Peter C. Mitchell
   
Name:       Peter C. Mitchell
   
Title:          Vice President

 
- 30 -

--------------------------------------------------------------------------------

SCHEDULE A
 
MINERAL PROPERTY
 
Group
Concession Name
Title #
Area (HAS.)
Original Title Effective Date
Concessionaire
Royalty
San Miguel
166401
12.9458
June 4, 1980
Paramount Mexico
None
 
San Juan
166402
3.00
June 4, 1980
Paramount Mexico
None
 
San Luis
166422
4.00
June 4, 1980
Paramount Mexico
None
 
Empalme
166423
6.00
June 4, 1980
Paramount Mexico
None
 
Sangre de Cristo
166424
41.00
June 4, 1980
Paramount Mexico
None
 
Santa Clara
166425
15.00
June 4, 1980
Paramount Mexico
None
San Miguel
El Carmen
166426
59.0864
June 4, 1980
Paramount Mexico
None
 
Las Tres BBB
166427
23.001
June 4, 1980
Paramount Mexico
None
 
Swanwick
166428
70.1316
June 4, 1980
Paramount Mexico
None
 
Las Tres SSS
166429
19.1908
June 4, 1980
Paramount Mexico
None
 
El Rosario
166430
14.00
June 4, 1980
Paramount Mexico
None
 
Guadalupe de los Reyes
172225
8.00
October 27, 1983
Paramount Mexico
None
Montecristo
213579
38.0560
May 18, 2001
Paramount Mexico
None
 
Montecristo Fraccion
213580
0.2813
May 18, 2001
Paramount Mexico
None
La Blanca
Montecristo II
226590
27.1426
February 2, 2006
Paramount Mexico
None
 
Constituyentes 1917
199402
66.2411
April 19, 1994
Paramount Mexico
None
 
Santa Cruz
186960
10.00
May 17, 1990
Paramount Mexico
None
Andrea
231075
54,990.7925
January 16, 2008
Paramount Mexico
None
 
Gissel
228244
880.0
October 17, 2006
Paramount Mexico
None
 
Isabel
228724
348.2850
January 17, 2007
Paramount Mexico
None
 
Elyca
179842
10.0924
December 17, 1986
Paramount Mexico
None
Andrea
Maria Isabel Fraccion 1
236292
43.7262
June 11, 2010
Paramount Mexico
None
 
Maria Isabel Fraccion 2
236293
24.7017
June 11, 2010
Paramount Mexico
None
 
Maria Isabel Fraccion 3
236294
108.7979
June 11, 2010
Paramount Mexico
None
    
Maria Isabel Fraccion 4
236295
208.2733
June 11, 2010
Paramount Mexico
None
 
Samantha
240993
7,216.3266
November 16, 2012
Paramount Mexico
None
San Francisco
191486
38.1598
December 19, 1991
Paramount Mexico
2.0% NSR
Guazaparez
Ampliacion San Antonio
196127
20.9174
September 23, 1992
Paramount Mexico
2.0% NSR
(Mexoro)
San Antonio
204385
14.8932
February 13, 1997
Paramount Mexico
2.0% NSR
 
Guazaparez
209497
30.9111
August 3, 1999
Paramount Mexico
2.0% NSR
 
Guazaparez 3
211040
250.0
March 24, 2000
Paramount Mexico
2.0% NSR
 
Guazaparez 1
212890
451.9655
February 13, 2001
Paramount Mexico
2.0% NSR
 
Guazaparez 5
213572
88.8744
May 18, 2001
Paramount Mexico
2.0% NSR
 
Cantilito
220788
37.0350
October 7, 2003
Paramount Mexico
2.0% NSR
 
San Antonio
222869
105.1116
September 14, 2004
Paramount Mexico
2.0% NSR
 
Guazaparez 4
223664
63.9713
February 2, 2005
Paramount Mexico
2.0% NSR
    
Guazaparez 2
226217
404.0016
December 2, 2005
Paramount Mexico
2.0% NSR
 
Vinorama
226884
474.2220
March 17, 2006
Paramount Mexico
2.0% NSR
Guazapares
232082
6,265.2328
June 10, 2008
Minera Gama
None
Temoris
Roble
232084
797.7950
June 10, 2008
Minera Gama
None
 
Temoris Centro
232081
40,386.1449
June 10, 2008
Minera Gama
None
 
Temoris Fraccion 2
229551
7,328.1302
May 18, 2007
Minera Gama
None
 
Temoris Fraccion 3
229552
14.0432
May 18, 2007
Minera Gama
None
 
Temoris Fraccion 4
229553
18.6567
May 18, 2007
Minera Gama
None

 

--------------------------------------------------------------------------------

SCHEDULE B
 
REPRESENTATIONS AND WARRANTIES OF THE OWNERS AND PARENT


The Owners and Parent hereby represent and warrant to Holder, on a joint and
several basis, as of the Effective Date, as follows and acknowledges that Holder
is relying upon such representations and warranties in connection with the
matters contemplated by this Agreement:



(a) Organization and Good Standing.  Each of the Owners and Parent is a
corporation duly incorporated and validly subsisting under the Laws of their
formation. Each of the Owners and Parent is registered, licensed or otherwise
qualified as required under Applicable Law where the nature or character of any
permits and/or the Mineral Property requires it to be so registered, licensed or
otherwise qualified.




(b) No Violation or Rights of Termination or Acceleration.  The execution and
delivery of this Agreement by the Owners and Parent does not, and the
consummation of the transactions contemplated hereby and the performance of this
Agreement by the Owners and Parent will not:




(i) materially conflict with or result in a material violation, contravention or
breach of any of the terms, conditions or provisions of its articles or by-laws
(or equivalent organizational documents), any agreement, instrument or license
to which it is a party or by which it is bound or constitute a material default
or violation by it thereunder, or result in the creation or imposition of any
Encumbrance upon the Mineral Property except by virtue of the constitution of
the Royalty;




(ii) constitute a default or violation by an Owner or Parent under any Laws to
which it is subject or by which it is bound;




(iii) result in any breach of, or constitute a default (or an event which, with
notice or lapse of time or both, would become a default) under, or give to
others any right of termination, amendment, acceleration or cancellation of, or
create, give rise to or change any rights or obligations of any person under, or
result in the creation of an Encumbrance on the Mineral Property pursuant to,
any note, bond, mortgage, indenture, contract, agreement, lease, license,
permit, franchise or other instrument or obligation to which it is a party or by
which it or any of its respective property or assets is bound; or




(iv) result in any right of first offer, pre-emptive right, right of first
refusal or other right to purchase.




(c) Consents and Approvals.  No consent, approval, license, permit, order or
authorization of, or registration, declaration or filing with, or permit from,
any Governmental Body is required to be obtained or made by or with respect to
the Owners in connection with the execution, delivery and performance of this
Agreement or the completion of the transactions contemplated hereby.

 

--------------------------------------------------------------------------------

(d) Capacity.  Each of the Owners and Parent has the requisite corporate power
and capacity to execute and deliver this Agreement, to perform its obligations
hereunder and to complete the transactions contemplated hereby. The execution,
delivery and performance of this Agreement by the Owners and Parent and the
completion of the transactions contemplated hereby by them has been duly
authorized by their respective board of directors and no other corporate
proceedings are necessary to authorize the execution, delivery and performance
of this Agreement or the completion of the transactions contemplated hereby.




(e) Binding Agreement.  This Agreement has been duly executed and delivered by
each of the Owners and Parent and constitutes a legal, valid and binding
obligation, enforceable against them in accordance with its terms, subject to
bankruptcy, insolvency and other Laws affecting creditors’ rights generally and
to general principles of equity.




(f) No Bankruptcy Proceedings.  There is no bankruptcy, liquidation, winding-up
or other similar proceeding pending or in progress or, to the knowledge of the
Owners and Parent, threatened against the Owners or Parent, before any court,
administrative, regulatory or similar agency or tribunal.




(g) No Option.  No person other than Holder has any oral or written agreement,
option, warrant, privilege or right, or any right capable of becoming any of the
foregoing (whether legal, equitable, contractual or otherwise), for the purchase
of the Royalty, or any portion thereof.




(h) Absence of Undisclosed Liabilities.  To the knowledge of the Owners and
Parent, the Mineral Property and the Royalty are not subject to any liabilities
or obligations of any nature or kind (whether accrued, absolute, contingent or
otherwise) other than as otherwise disclosed in this Agreement.




(i) Mineral Property.




(i) The Owners are in possession of the Mineral Property and owns 100% of the
undivided legal and beneficial interest in and to each mining concession
comprising the Mineral Property and except for the Permitted Encumbrances the
Owners have good and marketable title in and to, or valid and subsisting
interests in the Mineral Property and has the legal authority to hold such
interests in the Mineral Property.




(ii) Except as disclosed in Schedule D, no person has any back-in rights,
earn-in rights, rights of first refusal, rights of first offer, option rights,
royalty rights or similar rights or provisions in respect of the Mineral
Property, other than Governmental Bodies pursuant to Applicable Law.




(iii) The Owners and Parent have paid when due and payable all required mining
duties (Pagos de Derechos), fees or other amounts and satisfactorily expended
all annual investments (Obras y Trabajos) required by law and regulation to
maintain in good standing all mining concessions, rights, and interests
necessary for the exploration and exploitation of the Mineral Property and to
preserve the Owners’ right to explore and exploit the same.

 
- 2 -

--------------------------------------------------------------------------------

(iv) There are no adverse claims, actions, suits or proceedings that have been
commenced or, to the knowledge of the Owners or Parent, that are pending or
threatened, affecting or which could affect the Owners, Parent, the Mineral
Property or the Royalty.




(v) The Owners and Parent have not received from any Governmental Body or any
other person any notice in respect of any threat or intention to not issue or
renew any governmental authorization or other authorizations, approvals, orders,
rulings, certificates, consents, directives, notices, licences, permits,
variances, registrations or other rights required by the Owners or Parent in
connection with the Mineral Property. Without limiting the generality of the
foregoing: the Owners and Parent have not received any notice of any
cancellation proceeding or decision to cancel any or all of the mining
concessions comprising the Mineral Property, and they do not have knowledge of
any cancellation proceeding pending or threatened against or affecting any or
all the mining concessions comprising the Mineral Property or of any discussions
or negotiations which could reasonably be expected to lead to any such
cancellation proceeding.




(vi) The Owners have all leases, licenses, rights of way, rights to use, surface
rights, easements or other real property interests that are required to conduct
all exploration activities in respect of the Mineral Property as currently
conducted or as planned.




(vii) To the knowledge of the Owners and Parent, all work carried out on the
Mineral Property has been carried out in accordance with all applicable Laws,
including environmental laws and neither the Owners nor Parent have received any
notice of any breach of such Laws.




(viii) The Owners have the unencumbered right to create the Royalty and sell it
to Holder as provided in this Agreement.




(j) Technical Disclosure.  Parent’s technical disclosure disclosed in the
technical report created pursuant to NI 43-101, entitled “Technical Report &
Preliminary Economic Assessment for the San Miguel Project, Guazapares Mining
District, Chihuahua Mexico” and dated August 22, 2014, as such report may be
restated, updated or replaced, and its public disclosure documents were prepared
and disclosed in all material respects in accordance with accepted mining,
engineering, geoscience and other approved industry practices and NI 43-101 as
it was in effect on the date of the filing of the applicable document. The
information provided by Parent to the Qualified Persons (as defined in NI 43-101
as it was in effect on the date of the filing of the applicable document) in
connection with the preparation of such disclosure was complete and accurate at
the time such information was furnished.

 
- 3 -

--------------------------------------------------------------------------------

(k) Maintenance of Mineral Property.  All taxes, fees, investments, and other
amounts have been paid or expended when due and payable and all other actions,
including, but not limited to, filing all required reports with Dirección
General de Minas, have been taken and all other obligations as are required to
maintain the Mineral Property have been complied with.




(l) Compliance with Laws.  The Owners have complied with and is not in violation
of any Applicable Laws other than such non-compliance or violations which would
not, individually or in the aggregate, have a material adverse effect in respect
of the Owners, the Mineral Property, the Royalty or any activities undertaken by
or on behalf of the Owners.




(m) Brokers and Finders.  Neither Parent or the Owners nor any of their
officers, directors or employees has employed any broker or finder or incurred
any liability for any brokerage fees, commissions, or finders’ fees in such
manner as to give rise to any valid claim against Holder for a finder’s fee,
brokerage commissions or similar payment.

 
- 4 -

--------------------------------------------------------------------------------

SCHEDULE C
 
REPRESENTATIONS AND WARRANTIES OF HOLDER


Holder hereby represents and warrants to the Owners, as of the Effective Date,
as follows and acknowledges that the Owners are relying upon such
representations and warranties in connection with the matters contemplated by
this Agreement:



(a) Organization.  Holder is a corporation duly incorporated and validly
subsisting under the Laws of its jurisdiction of incorporation.




(b) No Violation or Rights of Termination or Acceleration.  The execution and
delivery of this Agreement by Holder does not, and the consummation of the
transactions contemplated hereby and the performance of this Agreement by Holder
will not:




(i) materially conflict with or result in a material violation, contraventions
or breach of any of the terms, conditions or provisions of its articles or
by-laws (or equivalent organizational documents) of Holder or any agreement,
instrument or license to which Holder is a party or by which Holder is bound or
constitute a material default or violation by Holder thereunder; or




(ii) result in any breach of, or constitute a default (or an event which, with
notice or lapse of time or both, would become a default) under, or give to
others any right of termination, amendment, acceleration or cancellation of, or
create, give rise to or change any rights or obligations of any person under, or
result in the creation of an Encumbrance on any property or asset of Holder
pursuant to, any note, bond, mortgage, indenture, contract, agreement, lease,
license, permit, franchise or other instrument or obligation to which Holder is
a party or by which Holder or any of its respective property or assets is bound;



except, with respect to clauses (i) and (ii), for any such events or occurrences
that could not reasonably be expected to materially impair the ability of Holder
to perform its obligations hereunder or to complete the transactions
contemplated hereby.



(c) Consents and Approvals.  No consent, approval, license, permit, order or
authorization of, or registration, declaration or filing with, or permit from,
any Governmental Body is required to be obtained or made by or with respect to
Holder in connection with the execution, delivery and performance of this
Agreement or the completion of the transactions contemplated hereby.

 

--------------------------------------------------------------------------------

(d) Capacity.  Holder has the requisite corporate power and capacity to execute
and deliver this Agreement, to perform its obligations hereunder and to complete
the transactions contemplated hereby. The execution, delivery and performance of
this Agreement by Holder and the completion of the transactions contemplated
hereby by it has been duly authorized by its board of directors and no other
corporate proceedings are necessary to authorize the execution, delivery and
performance of this Agreement or the completion of the transactions contemplated
hereby.




(e) Binding Agreement.  This Agreement has been duly executed and delivered by
Holder and constitutes a legal, valid and binding obligation, enforceable
against Holder in accordance with its terms, subject to bankruptcy, insolvency
and other Laws affecting creditors’ rights generally and to general principles
of equity.

 
- 2-

--------------------------------------------------------------------------------

SCHEDULE D
 
PERMITTED ENCUMBRANCES



(i) Existing Royalties;




(ii) Inchoate or statutory liens for taxes, assessments, royalties payable to a
Governmental Body, rents or charges not at the time due or payable, or being
contested in good faith through appropriate proceedings;




(iii) Any reservations, or exceptions contained in the original grants of land
or by applicable statute or the terms of any lease in respect of any properties,
concessions, leases or other mining rights or comprising the Mineral Property;




(iv) Rights of way for or reservations or rights of others for, sewers, water
lines, gas lines, electric lines, telegraph and telephone lines, and other
similar utilities, or zoning by-laws, ordinances, surface access rights or other
restrictions as to the use of the Mineral Property, which do not in the
aggregate materially detract from the use of the Mineral Property for the
purpose of conducting and carrying out mining operations thereon;




(v) Security deposits with any Governmental Body and utilities in the ordinary
course of business (including, to the extent applicable, any reclamation
obligations); and




(vi) The registered liens of Sunburst Mining de Mexico, S.A. de C.V. and
Paramount Gold and Silver Corporation in respect of the concessions noted below:

 
FILE
REGISTRATION DATE
KIND OF LIEN
PARTIES
VALIDITY
REGISTRATION
File. 742/2008
29/09/08
Constitution of Mortgage Security
Sunburst Mining de Mexico, S.A. de C.V. and Paramount Gold and Silver
Corporation
 
Book 129, Volume 24, Page 79 and Act 133
File. 272/2001
25/04/11
Acknowledgment of debt with Mortgage Security
Paramount Gold de Mexico, S.A. de C.V. and Paramount Gold and Silver Corporation
From 16/11/2010
to
16/11/2020
Book 129, Volume 30, Page 24 and Act 35

 

--------------------------------------------------------------------------------

Número de Titulo
Nombre de Concesion
222869
San Antonio
220788
Cantillito
223664
Guazapares 4
226217
Guazapares 2
226884
Vinorama

 
 
 
 
- 2 -

--------------------------------------------------------------------------------